Citation Nr: 0323734	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-10 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for service-connected 
psychiatric disorder described as post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1971 to February 
1975.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of veterans 
Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

During the course of the current appeal the RO has granted 
service connection for bilateral hearing loss, and assigned a 
10 percent rating; and granted service contention for 
tinnitus, and has assigned a 10 percent rating.

VA nonservice connected pension benefits have been in effect 
since 1995 (as are Social Security Administration disability 
benefits).  


REMAND

The veteran has been diagnosed in the recent past as 
manifesting a variety of psychiatric disorders variously 
described as anxiety, major depression, PTSD, panic disorder 
with agoraphobia; bipolar affective disorder not otherwise 
specified, depressed phase; depression; and a history of 
polysubstance abuse, now in remission.  It is clear that 
there is a close relationship between symptoms of these 
overlapping diagnoses.

From the outset, clinical reports have candidly indicated 
that the degree of severity of his PTSD is difficult to 
assess because of the other collateral factors involved. 

In June 1999, a VA mental health evaluator noted that "(the 
veteran) did endorse sufficient symptoms of PTSD to make this 
diagnosis.  Severity of PTSD symptoms are difficult to 
establish given the interplay between (the veteran's) 
depression, bipolar disorder and history of drug and alcohol 
dependence.  It is felt that when the impact of other mental 
impairments are not considered, that the PTSD symptoms are no 
more than mild to moderate."

However, a mental health evaluation in June 2002 reflected 
that the veteran's bipolar disorder contributed to his 
impairment to the same degree as his PTSD.

Nonetheless, in recent rating actions, the nonservice-
connected psychiatric disabilities have been rated as 70 
percent disabling, and he has 30 percent for his PTSD.  

And as noted above, in the several recent adjudicative 
actions of record, it is not shown that the RO has fully 
assessed and delineated the distinctions between and the 
interactions among mental health disabilities or 
satisfactorily addressed the issue of whether one has had 
such an impact on another to the point where they cannot be 
separated for rating purposes.  If such an impact is 
confirmed, and one cannot be distinguished from the other, 
the rating must be so reflective.  

And in any event, any actual secondary relationship must be 
also addressed.  Theories under which such a determination 
might be made would be either 38 C.F.R. § 3.310 or pursuant 
to the tenets of Allen v. Brown, 7 Vet. App. 439 (1995) which 
held that when aggravation of a disease or injury for which 
service connection has not been granted is proximately due 
to, or the result of, a service connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen at 448.  That has not been done in this 
case.

In addition, as an initial matter, the Board observes that, 
during the pendency of this appeal, substantial revisions 
have been made to the laws and regulations concerning the 
VA's duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991& Supp. 2002).  Additional parameters have 
been forged by the Court for safeguarding substantive and 
procedural due process, to include making sure that there is 
clear understanding as to whether VA or the veteran is 
responsible for obtaining given evidence [See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002.]

In order to assure that the veteran is benefited by all due 
process protections, the case must be remanded for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He should be asked 
to provide any further evidence he may 
have with regard to his mental health and 
any care he may have received in the 
recent past for such disability.

2.  The veteran should be scheduled for a 
mental health evaluation by a 
psychiatrist who has not previously seen 
him to determine the exact nature and 
diagnosis of all current psychiatric 
disabilities, and how one impacts 
another.  Specifically, the examiner 
should review all clinical records and 
testing results, and opine as to which 
symptoms are due to PTSD and which may be 
due to other causes, and specifically, 
how both qualification and/or 
quantification can be undertaken to 
reflect the degree of impairment caused 
by the PTSD alone versus any other 
psychiatric disability.  If a distinction 
cannot be precisely drawn, this should 
also be elucidated.  The impact of one 
disorder on one or more others must be 
clearly discussed.  

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2002) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  In 
particular, the SSOC should also contain 
all of the laws and regulations 
applicable to the claim including all 
pertinent Diagnostic Codes, and as relate 
to 38 C.F.R. § 3.310 and/or Allen v. 
Brown, 7 Vet. App. 439 (1995).  An 
appropriate period of time should be 
allowed for response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


